Citation Nr: 0719883	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach ulcer condition, to include as secondary to service-
connected PTSD.

3.  Entitlement to a compensable rating for postoperative 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran had active military service from February 1946 to 
December 1948 and September 1950 to March 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

In a December 1999 rating decision, the RO granted service 
connection for PTSD with an evaluation of 30 percent, 
effective July 31, 1998.  The veteran appealed this claim to 
the Board.

The Board denied an initial rating higher than 30 percent for 
PTSD in May 2001.  In March 2002, however, the U.S. Court of 
Appeals for Veterans Claims (CAVC) granted a Joint Motion for 
Remand and vacated the Board's decision.  The Board responded 
to the mandates of the CAVC and in March 2003 issued another 
opinion denying the claim.  The CAVC, however, vacated this 
decision in July 2003 and remanded for adjudication, 
indicating that the Board had not offered adequate reasons 
and basis for its decision.  In March 2004, the Board 
remanded this case to the RO for additional development, 
which subsequently was accomplished.  The RO granted an 
increased rating of 50 percent for PTSD, effective July 31, 
1998 in a July 2004 statement of the case.  The veteran's 
representative submitted a statement in May 2006, indicating 
that the veteran desired at least a 70 percent rating for 
PTSD.  AB v. Brown, 6 Vet. App. 35 (1993).  Subsequently, in 
a June 2006 decision, the Board increased the veteran's 
disability rating to 70 percent, effective July 31, 1998.  
However, following a Joint Motion for Remand, in October 2006 
the CAVC vacated the portion of the Board's June 2006 
decision which primarily dealt with the claim for an 
increased rating for PTSD and remanded the matter for further 
adjudication.  

In an October 1998 rating decision, the RO also denied 
entitlement to service connection for stomach ulcers, to 
include as secondary to trauma in service, finding that the 
veteran had not submitted new and material evidence, and an 
increased rating claim for tonsillitis.  The veteran filed a 
timely notice of disagreement with this decision in June 
1999; and after receiving an August 1999 statement of the 
case (SOC) addressing these issues, filed a September 1999 
VA-Form 9, indicating that he wanted to appeal all issues 
listed on the SOC.  As the veteran has filed a timely appeal 
regarding the claim to reopen service connection for ulcers 
and the increased rating claim for tonsillectomy, the Board 
has proper jurisdiction over these claims and will address 
them below.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.101, 
20.200.

During a July 2004 VA examination, the veteran indicated that 
he had lost his ability to work.  This raises an informal 
claim for a total disability rating based on individual 
unemployability (TDIU), which is REFERRED to the RO for 
initial action.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the veteran was scheduled for a VA 
PTSD examination in January 2007, however since the examiner 
was never provided with the veteran's claims folder the 
examination was cancelled.  There is no indication that the 
examination has been rescheduled.  While the Board realizes 
the veteran underwent a VA PTSD examination in July 2004, the 
report of that evaluation does not provide the objective 
clinical findings necessary to properly evaluate the current 
severity of his PTSD under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2006).  In particular, it is 
unclear from the medical evidence of record whether his PTSD 
is worse now than it was when tested during the evaluation in 
2004 - including the extent it may adversely affect his 
ability to work.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the pendency of 
his appeal).  

So to determine whether the veteran's PTSD is, indeed, worse 
than when last examined by VA, he should be afforded another 
VA PTSD examination to reassess the severity of his PTSD 
under the applicable standards.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Turing to the veteran's other claims, in September 1999, he 
submitted a timely 
VA-Form 9, regarding a claim to reopen service connection for 
a stomach ulcer, to include as secondary to service-connected 
PTSD, and an increased rating claim for tonsillitis.  He also 
requested a Board hearing.  A hearing, however, never was 
scheduled; and these appeals have never been addressed by the 
Board.

Numerous VA medical records have been submitted that have not 
been considered by the RO, for purposes of evaluating the 
service connection claim for stomach ulcer and the increased 
rating claim for tonsillitis.  The veteran also has not 
waived RO consideration.  The Board, therefore, cannot 
consider this evidence at the first instance; and the issues 
must be remanded.  See 38 C.F.R. § 20.1304 (c).  Given the 
length of time that has passed since the veteran appealed 
these issues, if the RO determines that either claim should 
be granted, the RO should so adjudicate the matter based on 
the evidence of record, including an August 1999 Vet Center 
letter.

Otherwise, the RO should provide the veteran a VCAA letter, 
regarding his claim to reopen service connection for a 
stomach ulcer and the increased rating claim for 
tonsillitis.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
The letter should include the new provisions under the duty 
to notify required under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Also since the veteran has requested a 
Board hearing and has not withdrawn this request, a hearing 
must be scheduled.  See 38 C.F.R. § 20.700 (2006).

Lastly, during the veteran's July 2004 VA examination, it 
indicated he had been awarded disability benefits by the 
Social Security Administration (SSA).  But there are no 
records on file pertaining to that grant.  The Court has made 
it abundantly clear that the records concerning awards of 
Social Security disability benefits are also relevant in 
deciding a veteran's VA claim if the basis of the SSA award 
was the condition(s) now at issue before VA.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  See, too, Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  So the SSA's records also 
need to be obtained.

The Board points out that the United States Court of Appeals 
for Veterans Claims has held that "where remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance."  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, inasmuch as a significant 
portion of the Board's June 2006 Remand directive was not 
completed by the AMC/RO, the veteran's appeal is not yet 
ready for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims file should 
be made available to and reviewed by 
the examiner for the veteran's 
pertinent medical history, to 
facilitate making this determination.  
The current compensation examiner 
should identify all of the symptoms or 
manifestations of the veteran's PTSD.  
The examiner should also comment on the 
severity of symptoms and the impact of 
PTSD symptomatology upon the veteran's 
daily functioning.  As well, the 
examiner must assign a GAF score and 
explain what the score means.  An 
opinion also is needed indicating 
whether the service-connected PTSD 
prevents the veteran from obtaining or 
maintaining substantially gainful 
employment.

2.  The AMC/RO should determine whether 
the service connection claim for a 
stomach ulcer, to include as secondary 
to PTSD, or the increased rating claim 
for tonsillitis, can be granted based on 
the evidence of record, including an 
August 1999 Vet Center letter. 

3.  If the claims cannot be granted, the 
AMC/RO must review the claims file and 
ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A.  Specifically, 
the veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to reopen service 
connection for a stomach ulcer, to 
include as secondary to PTSD, based on 
new and material evidence, and the 
information and evidence necessary to 
establish the claim on the merits; and 
the information and evidence not of 
record that is necessary to substantiate 
entitlement to an increased rating for 
tonsillitis, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.   The veteran also must be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 
5103(a) and (b); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
38 U.S.C. §§ 5109B, 7112.  In addition, 
the veteran must be informed of the 
additional elements, including degree of 
a disability rating and effective date 
of the award of benefits, pursuant to 
Dingess/ Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) and the new notice 
requirements for new and material 
evidence claims pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

4.  The AMC/RO should contact the 
veteran to determine his hearing 
preference, and based on his response, 
schedule the veteran for a hearing, 
pursuant to 38 C.F.R. § 20.700.

5.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, including copies 
of the decision on his claim, 
any medical records used to make the 
determination of entitlement, and any 
hearing transcripts, etc.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

